UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10KSB/A [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-27131 TRANSFER TECHNOLOGY INTERNATIONAL CORP. (Exact name of Registrant as specified in its charter) DELAWARE 88-0381258 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification) 2203 North Lois Avenue, Suite 704 Tampa, FL 33607 (Address of principal executive offices) (Zip Code) Registrant’s telephone number(813) 600-4081 Securities registered pursuant to Section 12(b) of the Act:none Securities registered pursuant to Section 12 (g) of the Act:$0.001 par value common stock Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Check whether the issuer (l) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X ] Yes [] No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] State issuer’s revenues for its most recent fiscal year.$160. The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold as of April 10, 2008 is $8,823,762. The number of shares of the issuer’s Common Stock outstanding as of April 11, 2008 is 12,640,692. Transitional Small Business Disclosure Format (check one):Yes []No [ X ] EXCEPT WHERE AND AS OTHERWISE STATED TO THE CONTRARY IN THIS ANNUAL REPORT, ALL SHARE AND PRICES PER SHARE HAVE BEEN ADJUSTED TO GIVE RETROACTIVE EFFECT TO THE CHANGE IN THE PRICE PER SHARE OF THE COMMON STOCK RESULTING FROM THE ONE FOR ONE HUNDRED REVERSE SPLIT OF THE COMMON STOCK THAT TOOK EFFECT ON DECEMBER 7, 2007. - 1 - TRANSFER TECHNOLOGY INTERNATIONAL CORP. FORM 10-KSB/A TABLE OF CONTENTS Page PARTI 3 Item1. Description of Business 3 Item2. Description of Property 5 Item3. Legal Proceedings 6 Item4. Submissions of Matters to a Vote of Security Holders 6 PART II 6 Item5. Market for Common Equity and Related Stockholder Matters 6 Item6. Management’s Plan of Operaions 7 Item7. Financial Statements 9 Item8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 26 Item8A. Controls and Procedures 26 Item8B. Other Information 26 PARTIII 27 Item9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance: Compliance with Section 16(a) of the Exchange Act 27 Item10. Executive Compensation 29 Item11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item12. Certain Relationships, Related Transactions and Director Independence 30 Item13. Exhibits 31 Item14. Principal Accountant Fees and Services 31 - 2 - PART I Item 1. Description of Business History We were incorporated under the name “DP Charters” in Nevada on December18, 1997.On April18, 2002, we changed our name to “Nomadic Collaboration International, Inc.” Effective May30, 2003, LGC Acquisition Company, a Delaware corporation and wholly owned subsidiary of Nomadic Collaboration International, Inc., a Nevada corporation, merged with and into LiquidGolf Corporation, a Delaware corporation, such that LiquidGolf Corporation was the surviving entity, and by virtue thereof, LiquidGolf corporation became a wholly owned subsidiary of Nomadic Collaboration.On September29, 2003, the Company completed a re-incorporation merger into a Delaware Corporation thus changing the state of incorporation from Nevada to Delaware. As a result of the merger, the name of the Company changed to LiquidGolf Holding Corporation.Our business operations at this time became the sale of golf equipment. On August12, 2004, we determined to change the name of the Company from LiquidGolf Holding Corporation to Horizon Holding Corporation to reflect our business decision to diversity our business operations beyond the sale of golf equipment.As part of this effort, in January 2006, we purchased the Silent SwordTM software and all trademarks, service marks, and logos.On April28, 2006 a majority of our stockholders approved changing the name of the Company from Horizon Holding Corporation to Inverted Paradigms Corporation to reflect our business direction of developing the Silent SwordTM software.Eventually we were not successful in achieving commercially viable operations in the sale of golf equipment or in the sale software.We discontinued the sale of golf equipment in August of 2006 and the sale of software in March of 2007.On October 2, 2007, we entered into an agreement with GAMI, LLC to purchase the Silent SwordTM software and thereafter consummated the sale. In September, 2007, it was determined to focus business interests on researching, developing and commercializing innovative, leading-edge technologies.On September 7, 2007, Mr. Chris Trina was hired to be our CEO to pursue this business direction since he was experienced in this industry.Our name would eventually be changed to Transfer Technology International Corp. (“TTIN”) to reflect this business direction. Transfer Technology TTIN’s goal is to build a large intellectual properties portfolio and develop effective commercialization strategies that will lay the groundwork for the company’s future growth and success. To execute this business plan, the company plans to: (1) identify, evaluate and acquire promising technologies; (2) assess the potential market for each technology and recruit likely business partners; and (3) capitalize on the technology potential through commercialization. During the first quarter of 2008, TTIN acquired patents relating to two technologies. The first is a patented process for preventing flash rust on low carbon steel. The second patent is for a product that protects citrus groves from citrus canker, a disease that causes millions of dollars of crop damage each year. Both of these technologies address large markets and offer significant sales opportunities. A study by CCT Technologies estimates that rust damage costs U.S. businesses approximately $276 billion annually. Regarding citrus canker, the U.S. Department of Agriculture has spent more than $436 million since 2000 on citrus canker eradication efforts.In addition, the company is currently evaluating a third patent for possible acquisition. TTIN plans to research, develop and commercialize innovative, leading-edge technologies through the acquisition of licenses and the design of effective commercialization strategies in conjunction with business partners who can facilitate market penetration. The company will also help clients identify and acquire development-stage technologies and processes that can enhance the client’s business in exchange for milestone and royalty payments. - 3 - Three-fold strategy for technology acquisition The company seeks to identify technologies that represent a significant advance over existing technologies, address an established market and are socially responsible.TTIN plans to pursue technology licensing opportunities in the government, academic and private sectors: 1. TTIN intends to negotiate Cooperative Research and Development Agreements (CRADA) with the Department of Energy, Department of Agriculture and other federal agencies. As part of these agreements, the company will fund research and development of technologies discovered by scientists employed by these government agencies; 2.In the academia market, TTIN plans to target numerous “orphaned” inventions and technology improvements. Approximately 70 percent of university patents never find a practical application or a commercial market; 3. TTIN will also search for licensing opportunities in the private sector by evaluating new technologies and entering into licensing agreements with developers. First two patents acquired in the first quarter of 2008: Flash Off rust preventative targets multi-billion dollar corrosion market Flash Off rust preventative (U.S. patent number 7,008,910) inhibits flash rusting on low carbon steel.Applications for this product include structural steel, marine vessels, offshore structures, marine terminals, cranes, bridges, storage tanks, pipelines and potable water storage tanks. Rusting and corrosion adversely affect the performance of unprotected steel and may eventually result in structural failures. The U.S. Navy has conducted extensive tests of Flash Off that yielded favorable results.Sherwin Williams is currently evaluating Flash Off with its line of coatings. A study titled “Corrosion Costs and Preventive Strategies in the United States” conducted by CCT Technologies with support from the Federal Highway Administration and National Association of Corrosion Engineers estimates total direct cost of corrosion damage at $276 billion annually. Canker Kill product protects citrus groves Canker Kill is an environmentally-friendly spray that protects citrus groves from a group of diseases commonly known as citrus canker.ABC Research Corporation lab tested Canker Kill and found it effective against the Xanthomonas bacteria. Field tests by Glades Crop Care Inc. indicated Canker Kill was more effective than traditional copper spray treatments and much better than leaving trees untreated. Canker Kill also reduces or stops the growth of spoilage-causing micro-organisms such as Gram-positive bacteria, Gram-negative bacteria, mold, yeast and spores. As a result, Canker Kill has potential applications in the food and beverage processing industries. Citrus canker is a disease that causes lesions on the leaves, stems and fruit of citrus trees, including lime, orange and grapefruit. Eradicating canker is extremely costly and typically involves burning citrus orchard trees. Since 2000, the U.S. Department of Agriculture has spent $436 million compensating commercial citrus growers in Florida for losses resulting from citrus canker eradication efforts. Growth outlook The company plans to raise $6 million in capital, which will be used to commercialize Flash Off and Canker Kill and pursue additional technologies. During 2008, TTIN plans to build its presence in the technology transfer market, negotiate agreements with research partners and complete the acquisition of additional patents. By year-end 2009, TTIN anticipates having technology transfer agreements covering 20 to 30 projects.In addition, the company expects to begin commercializing some products. In 2010, management expects TTIN to report revenue from investments in 50 to 60 research projects. Assuming these goals are achieved, management forecasts 2010 revenues of $4.5 million and operating profits of $1.5 million. - 4 - Management team and Scientific Advisory Board The company’s CEO Chris Trina was introduced to UTEK Corp., a leading technology transfer company, during his tenure as senior vice president of sales at GunnAllen Financial Inc. Mr. Trina was responsible for almost $1.5 million of an approximate $6 million private capital raise for UTEK. Schneider Securities took UTEK public in 2000. Early UTEK investors have benefited from the company’s growth from an initial market capitalization of $22 million in 2000 to over $100 million in 2008. Intrigued by the UTEK business model and how well his private investors did, Mr. Trina followed the company’s development closely. After five years of watching and studying and being involved in UTEK, he decided to replicate many of UTEK’s successful strategies atTTIN while replacing those components of the UTEK plan that have proved less effective. In addition, Mr. Tina has helped build a strong Scientific Advisory Board for evaluating new technologies. TTIN’s expert advisors include: Dr. Sandy W. Shultz MD, vice chairman of the Department of Radiology atBrandon Regional Hospital in Brandon, Florida; Todd Timmerman, an Intellectual Property Law Specialist certified by the Florida Board of Legal Specialization and Education, with significant expertise in intellectual property andcorporate litigation; and Gary L. Harrison who retired as president/COO of the Mrs. Smith's Frozen Foods Division of Flower's Foods Inc. in 2002. Industry and Market opportunity Technology transfers begin with the notion that in a world of widely distributed knowledge, companies cannot afford to rely entirely on their own research efforts, but should instead seek to acquire or license relevant processes or patents from other companies. In addition, internally developed technologies not used by the company should be monetized through licensing, joint ventures or spin-offs. The transfer technology market includes virtually every university, research facility, government agency and private enterprise worldwide where new technologies are researched. This market consists of literally thousands of facilities researching tens of thousands of new technologies across a broad spectrum of industries. Stanford University alone filed more than 300 patents in 2004, and has spun off technologies that helped build well-known companies such as Google, Sun Microsystems, Netscape, Cisco Systems and Yahoo. Each year, the Massachusetts Institute of Technology executes almost 100 licenses. The Georgia Institute of Technology in Atlanta, the University of Wisconsin in Madison, and Carnegie Mellon University in Pittsburgh have dedicated considerable resources to building productive technology transfer businesses. Universities receive hundreds of millions of dollars in royalties each year from businesses that have licensed and commercialized their inventions through technology transfers. TTIN is a development-stage technology transfer company focused on researching, developing and commercializing innovative, leading-edge technologies.The company identifies and acquires promising technologies, knowledge and/or capabilities developed by academia, governmental research or private enterprises, and utilizes these technologies to address unmet needs in the public and private sector through commercialization. Employees At the present time TTIN has five employees. Item 2. Description of Property All of our operations are based in our facility located at 2203 North Lois Avenue, Suite 929, Tampa, FL 33607. Our rent for this location is approximately $2,200 per month.Our personal property consists of computer equipment and office furniture. - 5 - Item 3. Legal Proceedings None Item 4. Submission of Matters to a Vote of Security Holders On September 18, 2007, stockholders holding 56.8% of the issued and outstanding common shares of TTIN submitted their written consent to resolutions stating that: · The name of the corporation should be changed to Transfer Technology International Corp. · The issued and outstanding shares of the corporation should be reverse split on a 1 for 100 basis. · The authorized common shares of the corporation should be increased to 250,000,000. With regard to the written consents, appropriate filings were made with the U.S. Securities and Exchange Commission and appropriate notifications were mailed to the shareholders pursuant to Delaware law. Part II Item 5. Market for Registrant’s Common Equity and Related Stockholders Matters Trading Market Our common stock is quoted in the Pink Sheets under the symbol “TTIN.PK”.The following table presents the range of high and low quotations during the past two years.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Quarter Ending High Low 12/31/2007 $2.00 $0.10 9/30/2007 $2.00 $0.10 6/30/2007 $5.80 $0.10 3/31/2007 $7.00 $5.80 12/31/2006 $9.00 $5.00 9/30/2006 $50.00 $5.00 6/30/2006 $50.00 $20.00 3/31/2006 $51.00 $16.00 When reading the above table, it should be noted that our common equity was reverse split on a 1 for100 basis effective December 7, 2007.On April 10, 2008, our stock closed at the bid price of $1.08. Holders of our common stock As of the date of this report, we have 573 registered shareholders. - 6 - Dividends There are no restrictions in our Certificate of Incorporation or bylaws that restrict us from declaring dividends.However, we are prohibited from declaring dividends where, after giving effect to the distribution of the dividend: 1.We would not be able to pay our debts as they become due in the usual course of business; or 2.Our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends. We do not plan to declare any dividends in the foreseeable future. Item 6. Management’s Plan of Operation Operations The presentation under this Item 6 consists only of our plan of operation for the next 12 months since revenue for the past two years is diminimous and since we completely changed our business operations in September of 2007. The technology transfer market is enormous and includes virtually every university, research facility, government agency and private enterprise in the world where new technologies are developed. Thousands of facilities are researching tens of thousands of new technologies each day. Breakthroughs in medicine, communications, Internet technologies, engineering, entertainment, health sciences, energy and virtually all other industries have resulted from technology transfer agreements. Our business model is based upon the fact that the innovators of new technologies are generally not adept at making those technologies available to and commercially viable in the real world.What we plan to do is match up new technologies and innovations with developers that have the knowledge and capacity to put new technology to work.Our management has observed and worked with companies that have been very successful in the industry and yet the surface and barely been scratched considering the potential that is available in this field. Our plan during the next twelve months is to aggressively pursue this business model.In the first quarter of 2008 we have acquired the rights to two impressive technologies that have vast capabilities for commercial development.We expect to have 20 to 30 projects within the next 20 months.For this to occur we must obtain 12 to 15 projects within the next 12 months. We will build a portfolio of intellectual properties and develop effective commercialization strategies that will lay the groundwork for its future growth through the following three steps: 1. Technology identification, evaluation and acquisition. The company plans to identify and acquire the best new technologies. To accomplish this, TTIN has created a Scientific Advisory Board to evaluate new technologies and report its findings to TTIN’s management team. 2. Market analysis and identification of potential business partners. TTIN’s management team will take information about licensable technologies to business leaders in the appropriate industry to determine market potential and then identity and negotiate agreements with business partners who can help deliver the technology to end-users. 3. Capitalize on technology value. The company plans to take advantage of early monetization opportunities and collaborate with scientists and business partners who can help the company realize the new technology’s full market potential. Milestone and royalty payments from developed technologies will provide the funding for pursuing new opportunities. Liquidity and Capital Resources Starting basically from scratch and given the time it takes technologies to penetrate new markets, we do not expect material revenues to commence until 2010.Therefore we plan on raising $6,000,000 for the purpose of aggressively pursuing our business model until we have significant revenues in 2010.We will need $1,500,000 to meet our cash needs in the next twelve months.Of this amount, $900,000 will be used for operating expenses and $600,000 will be used for technology and patent procurement.Operating expenses will include without limitation salaries, travel, rent andpayment for outside testing when necessary to investigate new technologies.We also incur significant professional expenses for accounting and legal fees to maintain the status of our public corporation. - 7 - As of April 11, 2008, we have a cash position of approximately $98,000.We expect this will meet the cash needs of the company for the next 30 days at which time we will need to have been successful in raising additional capital through the sale of our common stock.We are currently pursuing private sales of our equity capital and plan on expanding our private fund raising efforts to obtain the full $6,000,000 in funding so we can leave off our constant need to raise capital and pursue our technology acquisition business plan.If we are successful, as we believe we will be, we project revenues of $4,500,000 in the year 2010 against expenses of $3,000,000 for an operating profit of $1,500,000.However, this goal will not be obtained unless we are successful in raising the $6,000,000.If we are not successful in raising additional capital, we may need to discontinue our business plan and look for other less capital intensive business opportunities.It will take a minimum of $500,000 in new capital during the next twelve months to just maintain the public nature of corporation in good standing without even being able to develop the business side of our operations. Off Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Forward-Looking Statements: We have made forward-looking statements, within the meaning of Section 21E of the Securities and Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, in this Annual Report on Form 10-KSB, including the sections entitled “Plan of Operation” and “Description of Business” that are based on our management’s beliefs and assumptions and on information currently available to our management.Forward-looking statements include the information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities and the effects of future regulation and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” orsimilar expressions. Forward-looking statements involve risks, uncertainties and assumptions.Actual results may differ materially from those expressed in the forward-looking statements.You should understand that many important factors, in addition to those discussed elsewhere in this Annual Report on Form 10-KSB, could cause ourresults to differ materially from those expressed in the forward-looking statements.These factors include, without limitation, the rapidly changing industry and regulatory environment, our limited operating history, our ability to implement our growth strategy, our ability tointegrate acquired companies andtheir assets andpersonnel into our business, our fixed obligations, our dependence on new capital to fundour growth strategy,our ability to attract and retain quality personnel, our competitive environment, economic and other conditions in markets in which we operate, increases in maintenance costs and insurance premiums and cyclical and seasonal fluctuations in our operating results.TTIN, unless legally required, undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. - 8 - Item 7. Financial Statements TRANSFER TECHNOLOGY INTERNATIONAL CORP. (FORMELY KNOWN AS INVERTED PARADIGMS CORPORATION) CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 - 9 - TRANSFER TECHNOLOGY INTERNATIONAL CORP. (FORMELY KNOWN AS INVERTED PARADIGMS CORPORATION) CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 CONSOLIDATED FINANCIAL STATEMENTS:Pages Reports of Independent Registered Public Accounting Firm11 - 12 Consolidated Balance Sheet as of December 31, 2007 13 Consolidated Statements of Operations for the Years Ended December 31, 2007 and 2006 14 Consolidated Statement of Stockholders’ Deficit for the Years Ended December 31, 2007 and 2006 15 Consolidated Statement of Cash Flows for the Years Ended December 31, 2007 and 2006 16 Notes to Consolidated Financial Statements 17 – 25 - 10 - BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Certified Public Accountants 406 Lippincott Drive, Ste. J Marlton, NJ08053-4168 (856) 346-2828Fax (856) 396-0022 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders TRANSFER TECHNOLOGY INTERNATIONAL CORP. Tampa, FL We have audited the accompanying consolidated balance sheet of Transfer Technology International Corp.(the “Company”) as of December 31, 2007, and the related consolidated statements of operations, stockholders’ deficit and cash flows for the year ended December 31, 2007. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Transfer Technology International Corp., as of December 31, 2007, and the results of its operations and its cash flows for the year ended December 31, 2007 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements as of December 31, 2007 have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has incurred substantial accumulated deficits and operating losses. These issues lead to substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also discussed in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Bagell, Josephs, Levine & Company, L.L.C. Marlton, New Jersey April 10, 2008 - 11 - TEDDER, JAMES, WORDEN & ASSOCIATES, P.A. CERTIFIED PUBLIC ACCOUNTANTS & BUSINESS ADVISORS AN INDEPENDENTLY OWNED MEMBER OF THE RSM McGLADREY NETWORK Report of Independent Registered Certified Public Accounting Firm To the Board of Directors and Stockholders of Inverted Paradigms Corporation (currently known as Transfer Technology International Corp.): We have audited the accompanying consolidated statements of operations, stockholders' deficit, and cash flows for the year ended December 31, 2006 of Inverted Paradigms Corporation and subsidiaries (currently known as Transfer Technology International Corp.).These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the results of operations of Inverted Paradigms Corporation and subsidiaries (currently known as Transfer Technology International Corp.) and their cash flows for the year ended December 31, 2006, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has incurred net losses and negative cash flows from operations since inception and has a working capital deficiency as well as a capital deficiency.These factors, and the need for additional financing in order for the Company to meet its business plans, raise substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also discussed in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ TEDDER, JAMES, WORDEN &
